NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
FORT PROPERTIES, INC.,
Plaintiff-Appellee,
V.
AMERICAN MASTER LEASE LLC,
Defendant-Appellant.
2009-1242
Appea1 from the United States District Court for the
Centra1 District of Ca1ifornia in case no. 07-CV-365,
Judge Andrew J. Gui1ford.
ON MOTION
ORDER
Americ:-in Master Lease LLC moves for leave to sub-
stitute Donald l\/I. Falk as principal counsel and to desig-
nate Anthony G. Graham as of counsel
Upon consideration thereof
lT lS ORDERED THAT2
The motion is granted

F0RT PRoPERTiEs v. AMER1cAN MAsTER 2
FoR THE COURT
APR 05 2011
/s/ Jan Horbal_Y
Date Jan Horbaly
Clerk
cc: Antl1ony G. Graham, Esq.
Donald M. Falk, Esq. F|LEn
Arianna Frankl, Esq. B.S. COURT 0F APPEAl.3 FOR
21 THE FEDE1?A'L C1RCU1T
S 1
APR 05 2011
JANHDRBALY
C|.EHi